IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-11-00047-CR

SHAWN DUNN,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                            Trial Court No. FR-10-20260


                            MEMORANDUM OPINION


       A jury found Shawn Dunn guilty of the felony offense of aggravated robbery

with a deadly weapon, and the trial court assessed a seventy-year prison sentence.

Dunn appealed. Dunn’s appointed appellate counsel has filed a motion to withdraw

and an Anders brief, asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967).

       In an Anders case, we must, “after a full examination of all the proceedings, []
decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          Dunn filed a pro se response to the Anders brief.1 We find that it does not raise

any potentially arguable issues. And we have conducted an independent review of the

record, and because we find this appeal to be wholly frivolous, we affirm the judgment.

Counsel must send Dunn a copy of our decision by certified mail, return receipt

requested, at Dunn’s last known address. TEX. R. APP. P. 48.4. Counsel must also notify

Dunn of his right to file a pro se petition for discretionary review. Id.; see also Ex parte

Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006). We grant counsel’s motion to

withdraw, effective upon counsel’s compliance with this notification requirement as

evidenced by “a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.




                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion to reverse denied
Opinion delivered and filed March 21, 2012
Do not publish
[CRPM]

1   Dunn’s pro se motion to reverse conviction for improper grand jury procedures is denied.

Dunn v. State                                                                                  Page 2